  
   
 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 1 of

 

EGW: USAO 2018R00946

IN THE UNITED STATES DISTRICT COURMAR }_ 1 2{]19
FOR THE DISTRICT OF MARYLAND

ink

UNITED sTATEs oF AMERICA *
§§
v. * CASE No. 515’/ 7 ' é/@
`k
MICHAEL ANDRE BRowN, * FILED UNDER sEAL
=e
Defendant *
***:***

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
Your Afflant, Michael A. Ober, Task Force Offlcer of the F ederal Bureau of Investigation
(“FBI”), being duly sworn, deposes and states as follows:
Background and Introduction
l. I have been a member of the Pn`nce George’s County Police Department (“PGPD”)
since 1996 and am currently a Sergeant. l was assigned to the PGPD Criminal lnvestigations
Division from 2005 through 2011, the PGPD Intemal Affairs Division’s Special Investigation
Response Team from 2012 through 2015, and, as of 2015, the FBI Public Corruption Unit as a
Task Force Officer. I completed a twenty-four week Law Enforcement Offlcer’s Basic Training
Course for the Prince George’s County Police Academy and have received regular training since
that time from the PGPD Advanced Officer’s Training Unit. Additionally, I received a Bachelor’s
Degree in Criminology/Criminal Justice from the University of Maryland, College Park, and have
received specialized investigative training from the PGPD, the FBI, and other public agencies and

private schools and institutions lam familiar with federal laws as well as the laws in the State of

Maryland, and have been trained in the investigation of violations of those laws.

 

 

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 2 of 8

2. During the course of my work, l have investigated numerous violations of the laws
of the State of Maryland, including bribery offenses, homicides sexual assaults, can ackings, and
robberies in addition to violations of federal laws Through training, education, and experience,
l am familiar with investigations involving corrupt public officials l have also made numerous
arrests for violations of the laws of the State of Maryland, which have led to convictions in the
courts of this state. As a law enforcement officer, l have testified under oath, affirmed applications
in support of search and arrest warrants, and participated in the interrogation of criminal
defendants Further, I have participated in debriefings of individuals involved in corruption and
participated in numerous searches, arrests, and seizure warrants involving a variety of federal
offenses

3. l am an “[i]nvestigative or law enforcement officer” of the United States within the
meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law
to conduct investigations of, and to make arrests for, federal offenses

4. As part of my duties, l am engaged in the investigation of MICHAEL ANDRE
BROWN (“BROWN”). l am familiar with the facts and circumstances of this investigation As
set forth below, l respectfully submit that there is probable cause to believe that BROWN has
committed various federal offenses, including: (l) as a public official, otherwise than as provided
by law for the proper discharge of official duty, receiving and accepting, and agreeing to receive
and accept, anything of value personally for or because of an official act performed or to be
performed by him, in violation of 18 U.S.C. § 201(c)(l)(B), on or about December 26, 2018; (2)
as a public official, corruptly receiving, accepting, and agreeing to receive and accept, anything of

value personally in return for being influenced in the performance of any official act, in violation

 

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 3 of 8

of 18 U.S.C. § 20l(b)(2)(A), and the lesser included offense of a violation of 18 U.S.C.
§ 201(c)(1)(B), on or about December 28, 2018; and (3) an additional violation of 18 U.S.C.
§ 201(b)(2)(A), on or about February ll, 2019 (collectively, the “TARGET OFFENSES”). The
case is being investigated by the Baltimore Division of the FBI and the PGPD.

5. 1 have personally participated in the investigation of the TARGET OFFENSES
and have reviewed reports and had discussions with other law enforcement officers related to the
instant investigation The information contained in this affidavit is based upon my personal
knowledge, my review of documents and other evidence, and my conversations with other law
enforcement officers and other individuals

6. This affidavit is submitted for the limited purpose of establishing probable cause
for the requested criminal complaint and arrest warrant and, thus, it does not contain every fact
known to me or the United States Instead, l have set forth only those facts that I believe are
necessary to establish probable cause in support of the proposed criminal complaint and arrest
warrant. 1 have not, however, excluded any information known to me that would defeat a
determination of probable cause.

Statement of Probable Cause

7. Based on my involvement in this investigation, l know that BROWN is currently
an employee of COMPANY-l in Camp Springs, Maryland. l also know that COMPANY-l is a
federally-contracted business tasked with, among other things, administering urinalysis tests to
individuals on federal probation, supervised release, and pre-trial supervision (“Federal
Probationers”) on behalf of the U.S. Probation and Pretrial Services Office of the District of

Maryland. These tests are conducted to ascertain whether or not Federal Probationers are

 

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 4 of 8

following the guidelines set forth as conditions of their federal supervision BROWN is a
urinalysis technician for COMPANY-l, whose responsibilities include conducting, and who
regularly conducts, urinalysis testing for F ederal Probationers pursuant to that federal contract.1

8. Instant urine drug tests, also known as a Urine Drug Screen (“UDS”) or Urine
Analysis/Urinalysis (“UA”), are administered by using a urine drug test cup that can deliver rapid
results within minutes of receiving a urine sample. The UDS/UA analyzes urine for the presence
of certain illegal drugs and prescription medications and usually screens drugs that include, but
are not limited to, Man`juana, Cocaine, Amphetamines, Barbituates, Ecstacy/MDMA, Opiates, and
Oxycodone.

9. During the course of this investigation l learned that Federal Probationers who are
mandated to be screened for drug use as part of their supervision are assigned a “color” during
their initial registration process with whatever facility they are assigned Federal Probationers are
instructed to ca11 a phone number daily. Upon calling that phone number, Federal Probationers
listen to an announcement for the following day’s “color” code or codes The color codes change
daily and are not known to the F ederal Probationers When a Federal Probationer’s color is called,
the Federal Probationer has to report for a UA.

10. On December 26, 2018, an FBI undercover task force officer (“UCl”) met

BROWN at COMPANY-l in Camp Springs, Maryland. UCl was posing as a F ederal Probationer

 

l Pursuant to 18 U.S.C. § 201, the term “public official” includes “an officer or employee or

person acting for or on behalf of the United States, or any department, agency or branch of
Government thereof . . ., in any official function, under or by authority of any such department,
agency, or branch of Government,” and the term “official act” “means any decision or action on
any question, matter, cause, suit, proceeding or controversy, which may at any time be pending,
or which may by law be brought before any public official, in such official’s official capacity, or
in such official’s place of trust or profit.” 18 U.S.C. §§ 201(a)(1), (a)(3).

 

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 5 of 8

who had been ordered to submit to UA tests as a condition of his/her probation The meeting was
covertly recorded with audio and video equipment

ll. In the lead-up to the UA, UCl indicated to BROWN that UCl might have a
positive urinalysis result, by saying, “I can’t get off the boom [slang for marijuana], the weed
[slang for marijuana].”2 BROWN replied, “Well-well you hot, man?” UCl stated, “I might be.”
BROWN then stated, “l’ll work with you, man.”

12. BROWN subsequently took UCl to a bathroom where BROWN gave UCl an
instant drug test cup in which to urinate. UCl urinated into the cup and surreptitiously added a
substance to the urine sample that would produce a positive result for Tetrahydrocannabinol
(“THC”), which is indicative of the use of Marijuana. After UCl provided the UA cup to
BROWN, BROWN inspected the cup and indicated to UCl that it was positive for drug use. UCl
acted troubled at this information

13. BROWN then stated to UCl, “l got you, man (slight laugh). I’ll take care of you.”
UCl, who had been provided operational funds in cash in order to enable a controlled payment to
BROWN, stated his/her appreciation and placed five $20 bills (totaling $lOO) on the bathroom
sink. UCl said to BROWN, “All right, good lookin’ out, man Take that. What do l do? Just . .
. do that?” BROWN took the money. BROWN then gave instructions to UCl on how to call in
to the recorded announcement for the color of the day. BROWN, however, also informed UCl
that his/her color would be called for Friday (December 28, 2018, two days away) and that

BROWN would be at COMPANY-l again on that date.

 

2 Recording transcriptions herein are in draft forrn

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 6 of 8

14. On December 28, 2018, UCl again came to COMPANY-l and again met with
BROWN. This meeting also was covertly recorded with audio and video equipment Before
submitting to the UA test, UCl made conversation with BROWN in which he/ she confirmed that
he/she had produced a positive, or “dirty,” UA result two days before, and BROWN confirmed
that BROWN had nonetheless reported the UA result as negative, or “clean.” BROWN also
confirmed that the amount that UCl had given him on December 26, 2018, was $100. Soon
thereafter, BROWN again took UCl into the bathroom for a UA test. UCl again urinated into the
instant test cup that BROWN provided, and again surreptitiously added the substance to the urine
sample that would produce a positive result for THC and, therefore, for the use of Marij uana. UCl
attempted then to give the cup to BROWN. BROWN,y however, told UCl to “Go ahead and pour
it [the urine] out,” telling UCl: “’Cause if it was dirty the other day, it’s gonna be dirty today.”
UCl replied by stating his/her appreciation and asking if BROWN “need[ed] anything.”
BROWN replied, “Now I’ll take it now if you got some, I mean (laughs).” UCl asked BROWN
to throw him/her a number, and BROWN replied, “Whatever you got, man l’m saying l’m
flexible. I’m flexible,” and then “Uh we can keep it a buck [slang for $100] all the time, man”
UCl then provided BROWN with $100 in cash in operational funds, advising that it was “a buck,”
and stated again his/her appreciation to which BROWN replied, “That’s alright. I’ll look out for
you, man.”

15. BROWN and COMPANY-l never contacted the U.S. Probation and Pretrial

Services Office to alert them that UCl had tested positive for drug use.

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 7 of 8

16. On February 11, 2019, UCl again met with BROWN at COMPANY-l in Camp
Springs, Maryland, posing as the same F ederal Probationer reporting to COMPANY-l for a drug
test. This meeting again was again covertly recorded with audio and video equipment

17. During this meeting, while in BROWN’s office and after filling out paperwork,
UCl said to BROWN in a low voice, “Hey, do 1 have to-I have to take that”?, referring to the UA
test, and added, “Can’t 1 just pay you”? BROWN replied to UCl, “Well, you got to go in there,”
meaning the restroom where the urine samples were collected for testing After BROWN and
UCl walked to the restroom, UCl resumed the conversation, saying “1 can just give you the
money? 1’11 give you one-fifty. 1 don’t give a fuck.” BROWN then responded in the affirmative
UCl counted out 815() in U.S. currency in operational funds and gave it to BROWN and said,
“That should be one-fifty. Good lookin’ out.” BROWN did not have UCl complete any form of
UA.

18. BROWN told UCl he/she would have to come back “next week” and that UCl
could leave. UCl then left COMPANY-l. On February 15, 2019, a representative of the U.S.
Probation and Pretrial Services Office contacted COMPANY~] and was informed by a

representative of COMPANY-l that UCl had tested negative for drugs on February 11, 2019.

 

 

Case 8:19-cr-00154-PX Document 1-1 Filed 03/11/19 Page 8 of 8

Conclusion
19. Based on the facts outlined above, 1 respectfully submit that there is probable cause
to believe that BROWN committed the TARGET OFFENSES. Accordingly, 1 request that the
Court authorize a criminal complaint and arrest warrant for BROWN.

1 declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.
/
/ \

Michael A. Ober
Task Force Officer
F ederal Bureau of 1nvestigation

 

Subscribed and sworn before on March l l , 2019.

nl~~ ' `

HONORABLE GINA L. SIMMS
UNITED STATES MAGISTRATE JUDGE

 

 

